Citation Nr: 1538102	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for restless leg syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 2003 to December 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Since the effective date of service connection, the Veteran's restless leg syndrome has been manifested primarily by symptomatology more nearly approximating a moderate disability.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no more, for restless leg syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8103 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letter dated in January 2008, of VA's duty to assist her in substantiating her service connection claim, and the effect of this duty upon her claim.  This letter also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ in June 2008.

VA has also satisfied its duty to assist the Veteran in the development of her claim.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted personal statements in support of her claim and has provided testimony at a May 2015 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided a VA examination in February 2010.  The Board finds that the examination report is thorough and adequate, and thus is sufficient to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, performed the requisite testing, and provided the information necessary to evaluate her service-connected disability under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  

In January 2015, the AOJ scheduled the Veteran for VA examination and medical opinion.  The Veteran did not appear for the examination; however, she provided good cause for her failure to report for the examination.  38 C.F.R. § 3.655(b) (2015).  Specifically, in a February 2015 statement from the Veteran, she indicated that she missed the VA examination because she was in a VA sponsored rehabilitation facility.  See VA Form 27-0820, Report of General Information, dated February 3, 2015.  The Board finds that this represents good cause for the Veteran's failure to report for the VA examination.  Id.  In response to this good cause, the AOJ rescheduled the Veteran for VA examination for July 2015.  However, copies of an e-mail from VA medical personnel indicate the Veteran did not appear for the examination.  See also correspondence from Veterans Evaluation Services.  The Veteran has not provided a justification for her failure to report, or otherwise indicated a willingness to appear for examination.

While VA has a duty to assist the Veteran in the development of her claim, she has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the claim.  The appeal will be based on the evidence of record.


Law and Analysis

The Veteran is seeking a compensable evaluation for her service-connected restless leg syndrome.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no specific rating criterion for restless leg syndrome in the regulatory scheme.  Thus, the Board must consider a rating by analogy for a Diagnostic Code (DC) that most accurately represents the Veteran's symptomatology.  See 38 C.F.R. § 4.20.  The Veteran's restless leg syndrome is currently rated as noncompensably disabling under DC 8103 for convulsive tics.  38 C.F.R. § 4.124a.  

Under Code 8103, mild convulsive tics are zero percent disabling; moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 30 percent disabling. The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  See 38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The relevant evidence of record includes a VA examination dated in March 2008.  The examiner noted that the Veteran appeared to meet the criteria for restless leg syndrome in that she had involuntary movements of both legs and felt the need to move her legs to relieve pain.  The symptoms are worse at night, but are not associated with other sleep disturbances such obstructive sleep apnea and she does not suffer from spinal cord trauma.  The Veteran has not been tried on any neuroleptics nor placed on any of the movement disorder drugs.  Her primary complaint is that the condition impairs her sleep and impacts her quality of life.

When examined by VA in January 2010, the Veteran's complaints of content leg movement, particularly at night, remained unchanged.  She also complained of subjective an "electric sensation" in the legs bilaterally that seems to be relieved by moving her feet.  The examiner noted the Veteran had not had any formal neurologic evaluation for these symptoms and that there were no specific clinic notes related to restless leg syndrome.  Neurological examination was normal with no apparent active symptoms.  The examiner concluded that while the Veteran's history is strongly suggestive of restless leg syndrome, definitive diagnosis should be made only after a trial of therapy.  Additionally, if it has not been performed already, serum iron testing is mandatory, as iron deficiency is often associated with restless leg syndrome.

The remaining evidence consists of outpatient treatment records 2010 through 2015 and show no indication that the Veteran has sought or received regular treatment for her restless leg syndrome since the January 2010 VA examination.  So there are no findings of a significant worsening or additional symptoms to warrant a higher evaluation.

The Veteran later testified at her hearing in May 2015 that the severity of the problem had not slowed down and affected her on a daily basis, particularly while sleeping.  She testified that she sometimes goes for nights without sleep and experiences fatigue at work.  Also because of various side effects, the Veteran has had to find other ways to cope with her disorder without taking medication.  She testified that she is able to find some relief from her symptoms by soaking in a hot bath.  Per the Veteran's request, the record was held open for an additional 60 days following the Board hearing for the submission of supporting medical opinion from her treating physician.  However, to date, no additional evidence has been received.

After a review of the evidence, the Board concludes that given the application of the benefit of the doubt rule, a 10 percent rating is warranted, based on the Veteran's assertions that she experiences pain, tingling, and a constant urge to move her legs along with the description of the limitations produced by those symptoms.  However there is no medical evidence of record diagnosing her condition as "moderate" or "severe."  Moreover, the VA examiner found that the Veteran had completely normal objective findings upon examination in terms of neurological involvement and sensory and motor functioning.  During her recent Board hearing, she testified credibly that her restless leg syndrome has had some impact on her usual daily activities in that she experiences significant sleep disturbance and resulting daytime fatigue.  Her recitation of the symptoms produced by her restless leg syndrome has remained consistent and not contradictory.  In other words, the Veteran's testimony is reasonable, credible, probative, and adds weight to the overall claim.  

In the Board's view she has described subjective symptomatology that, when the benefit of the doubt is applied, more nearly approximate findings that can be considered "moderate" in nature, and thus meet the criteria for a 10 percent disability rating.  However, a higher rating is not warranted, as the evidence does not indicate any additional impairment suggestive of severe disability.  Examination of the lower extremities was normal.  Neurological evaluation showed that sensory and motor examinations were normal, and reflexes were symmetric and 2+ throughout.  Therefore, a 30 percent evaluation is not warranted.

In sum, the evidence supports the assignment of a 10 percent disability rating for restless leg syndrome, but no more, effective December 10, 2007 (the effective date of the award of service connection and date of her claim).  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8103.


ORDER

An initial 10 percent disability rating for restless leg syndrome is granted, subject to the statutes and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


